For reasons stated in LeCuyer v. Metropolitan Property & Liab. Ins. Co., ante 709 (1988), and in Moore v. Metropolitan Property & Liab. Ins. Co., ante 1010 (1988), we reverse the judgment. Although the significant language of the 1985 standard policy is slightly different from that of the 1984 policy quoted in the LeCuyer opinion, the differences are inconsequential for the purposes of this case.
Ralph J. Cafarelli for the plaintiff.
Charles M. Hughes for the defendant.
A judgment shall be entered declaring that the defendant is entitled only to $10,000 underinsured motorist coverage under each of the applicable policies.

So ordered.